SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1005
CA 10-02026
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                      V                                             ORDER

MARK DIEHL AND MELISSA SCHMIGEL,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), dated July 29, 2010. The order settled the record for
appeals from orders entered December 17, 2009 and December 22, 2009.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court